Citation Nr: 1104320	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  05-11 591	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the lumbar spine prior to October 
20, 2009.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the lumbar spine from October 20, 
2009.

3.  Entitlement to a compensable rating for calcaneal spur of the 
right ankle prior to October 20, 2009.

4.  Entitlement to a compensable rating for calcaneal spur of the 
left ankle prior to October 20, 2009.

5.  Entitlement to a rating in excess of 10 percent for calcaneal 
spur of the right ankle from October 20, 2009.

6.  Entitlement to a rating in excess of 10 percent for calcaneal 
spur of the left ankle from October 20, 2009.
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to October 
1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Columbia, South Carolina 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
In January 2009, the case was remanded to the RO, via the Appeals 
Management Center (AMC), for further development.  In a 
subsequent rating decision, the AMC assigned an increased (20 
percent) rating for the Veteran's degenerative joint disease of 
the lumbosacral spine effective October 20, 2009 and assigned 10 
percent ratings for Veteran's right and left calcaneal ankle 
spurs, also effective October 20, 2009.  The appeals as to these 
issues have not been withdrawn and are considered to continue.  
See AB v. Brown, 6 Vet. App. 35 (1993).  The issues have been 
recharacterized accordingly on the title page.

The Board also notes that in a previous April 2010 decision, the 
AMC granted service connection for diabetes.  Consequently, this 
matter is no longer on appeal before the Board.   




FINDING OF FACT

On January 12, 2011, prior to the promulgation of a decision in 
the appeal, the Board received notification from the appellant, 
through the RO, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant has withdrawn this appeal and, hence, there 
remain no allegations  of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


